United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2045
                                   ___________

Joseph Wangondu Ndirangu,              *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the
                                       * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  *      [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: January 19, 2012
                                Filed: January 25, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Kenyan citizen Joseph Wangondu Ndirangu petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
(IJ’s) denial of asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). We conclude that substantial evidence supports the BIA’s
denial of asylum and related relief. See Khrystotodorov v. Mukasey, 551 F.3d 775,
781 (8th Cir. 2008) (denial of asylum is reviewed for substantial evidence); Karim v.
Holder, 596 F.3d 893, 897 (8th Cir. 2010) (asylum applicant who has not established
past persecution must prove well-founded fear of future persecution on account of
protected ground; fear must be both subjectively genuine and objectively reasonable);
Gitimu v. Holder, 581 F.3d 769, 774 (8th Cir. 2009) (when alien fails to establish
eligibility for asylum, he necessarily cannot meet more rigorous standards of proof
for withholding of removal and CAT relief). As to the remaining issues raised by
Ndirangu, we conclude that nothing in the record suggests his due process rights have
been violated, see Flores v. Ashcroft, 354 F.3d 727, 729-30 (8th Cir. 2003) (de novo
review of constitutional challenges); Kipkemboi v. Holder, 587 F.3d 885, 890 (8th
Cir. 2009) (to succeed on due process claim, petitioner must show, inter alia, that
outcome of proceeding may well have been different had there not been any
procedural irregularities), and that it is unnecessary to review the IJ’s determination
regarding the timeliness of his asylum application, which was not relied upon by the
BIA, see Uanreroro v. Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006) (court will not
affirm on grounds raised in IJ’s decision unless they are relied upon by BIA in its
affirmance).

      Accordingly, we deny the petition. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-